Citation Nr: 1739890	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-19 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of service connection for sleep apnea. 

2. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty for many years including from November 1969 to March 1970, September 1997 to June 1998, August 1998 to March 2000, and June 2002 to January 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  Jursidiction now lies with the Oakland, California RO. 

While the RO reopened the current claim of service connection for sleep apnea and decided that claim on the merits, the Board must make its own determination as to whether to reopen the claim to establish its jurisdiction to review the claim de novo.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 


FINDING OF FACT

1. An unappealed December 2007 rating decision denied service connection for sleep apnea; evidence received since that decision was not of record at that time; relates to an unestablished fact necessary to substantiate the underlying claim; and raises a reasonable possibility of substantiating that claim.

2. The evidence shows that the Veteran's sleep apnea symptoms began in service and have continued since that time. 


CONCLUSION OF LAW

1.  New and material evidence has been received; the claim for service connection for sleep apnea is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

2.  The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

In general, rating decisions that are not appealed within one year are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  But if new and material evidence is presented or obtained with respect to a claim which has been disallowed, the Secretary shall reopen and review the former disposition of the claim. 38 U.S.C.A. § 5108.  

The Veteran was first denied service connection for sleep apnea in December 2007.  He did not appeal that decision within one year, so it became final.  He filed a claim for sleep apnea a second time on April 2010.  A rating decision in June 2010 denied reopening but, in an April 2011 statement of the case, the RO reopened the claim based on evidence presented from a private physician dated April 2009. 

In this case, the Board finds that the April 2009 physician's letter as well as additional evidence that the Veteran has submitted, including a thoroughly detailed and researched report on his disability that is over fifty pages, constitutes new and material evidence on the claim for sleep apnea.  Accordingly the claim is reopened. 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Veteran experienced sleep apnea symptoms during service, as indicated by evidence from two of his fellow servicemen and his wife.  Additionally, his private physician has opined that the Veteran's sleep apnea was present for several years prior to his official diagnosis, including during the Veteran's active service.  The Veteran was diagnosed with obstructive sleep apnea following a 2007 sleep study.  

Turning to the question of whether there is a nexus, or causal link, between the current disability and service, the evidence shows that sleep apnea began during service and has continued since that time.  The Veteran, his fellow servicemen, and his wife are all qualified to describe the symptoms (snoring and sleepiness) that they observed while the Veteran was on active duty, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and the Veteran's private physician indicated that these symptoms are evidence of in-service sleep apnea.

The Board also notes that the Veteran presented a thoroughly researched and well argued report on the history and nature of his sleep apnea claim, persuasive in its conclusion that service connection is warranted.  Citing to applicable precedent, the Veteran correctly noted that his lay reports are qualified (competent) to establish the presence of observable symptoms that indicate the presence of a chronic disability.  Barr v. Nicholson, 21 Vet App. 303, 307 (2007).  Although the March 2011 examiner provided a negative opinion, the Veteran correctly noted that this examiner did not have access to all the relevant evidence, including the statements from fellow service members and his wife.  Additionally, this examiner did not provide an explanation for the negative conclusion, other than the absence of evidence in STRs.  Accordingly, the Board affords this negative opinion little probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  

It light of the foregoing, the criteria for service connection for sleep apnea have been met.  


ORDER

New and material evidence has been received and the claim for service connection for sleep apnea is reopened. 

Service connection for sleep apnea is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


